OPINION

The opinion was delivered
PER CURIAM.
Windeon Demane Sanders was convicted of felony murder and sentenced to life in prison. The court of appeals affirmed the conviction but reformed the judgment by deleting the deadly weapon finding. Sanders v. State, 25 S.W.3d 854 (Tex.App.—Houston [14th Dist.] 2000).
We granted the State’s petition for discretionary review to determine whether the appellate court erred in holding that the trial court was not authorized to enter a deadly weapon finding. We have determined that our decision to grant review was improvident. Therefore, the petition is dismissed.
KELLER, P.J., and WOMACK, J., dissented.